Citation Nr: 1525230	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to February 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The reopened claim of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  


FINDINGS OF FACT

1.  A July 2008 rating decision denied service connection for bilateral hearing loss on the grounds that there was no evidence of a nexus to service.  The decision was not appealed.

2.  Evidence received since July 2008 is new and relates to an unestablished fact necessary to substantiate the hearing loss claim.

3.  A July 2008 rating decision denied service connection for tinnitus on the grounds that there was no evidence of a nexus to service.  The decision was not appealed.

4.  Evidence received since July 2008 is new and relates to an unestablished fact necessary to substantiate the tinnitus claim.

5.  Resolving reasonable doubt in the Veteran's favor, tinnitus is attributable to his active service.



CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 20.302, 20.1103 (2008).  

2.  The criteria to reopen the claim of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The July 2008 rating decision, which denied the Veteran's claim of service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 20.302, 20.1103 (2008).  

4.  The criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

5.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The Veteran filed a claim to reopen the issues of service connection for bilateral hearing loss and tinnitus in October 2010.  The original claim of service connection for these disabilities was received by VA in March 2008.  By a July 2008 rating decision, the RO denied the claims on the grounds that there was no evidence of a nexus to service.  The Veteran was notified of the decision and his appellate rights later that month.  He did not file a timely appeal of the denial of service connection, and no new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the July 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 20.302, 20.1103 (2008).  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the July 2008 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since July 2008, the Veteran has submitted a statement from a medical professional, received by VA in December 2010, which links his hearing loss to exposure to loud noise in service.  In an April 2014 statement, the Veteran asserted that his tinnitus may be related to his hearing loss.  

The December 2010 statement is new and material because it asserts that there is a nexus between the Veteran's hearing loss and his in-service exposure to loud noise.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As to the evidence linking the Veteran's tinnitus to his hearing loss, "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A.] § 7104(b).  However, if the evidence supporting the [V]eteran's new theory of causation constitutes new and material evidence, then the VA must reopen the [V]eteran's claim under [38 U.S.C.A.] § 5108."  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the Veteran cites to medical literature; specifically, the Merck Manual, to support his new theory of causation.  Therefore, the assertion is new and material evidence, and the claim of entitlement to service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection for Tinnitus

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In a March 2008 statement, the Veteran asserted that he has experienced symptoms of tinnitus since service, after exposure to the noise of jet engines during service.    

The Veteran underwent a VA examination in June 2008.  The Veteran indicated that he first observed ringing in his ears approximately 5 years prior.  The examiner found that the Veteran's tinnitus was not related to his in-service acoustic trauma, because noise-induced tinnitus usually manifests directly after the exposure to loud noise.  

A veteran is competent to testify that he experienced an audible sound in his ears in service, and that he has experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, a layperson, such as the Veteran, is competent to provide a medical nexus when he is competent to both diagnose a disability and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although there may be some uncertainty in the Veteran's reporting of symptoms, the evidence tends to reflect that the Veteran experienced tinnitus during service and continued to experience tinnitus after his service, albeit gradually.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that his tinnitus is attributable to his active service, and service connection for tinnitus is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

New and material evidence having been received, the claim to reopen service connection for bilateral hearing loss is granted, and to this extent, the appeal is allowed.  

New and material evidence having been received, the claim to reopen service connection for tinnitus is allowed, and service connection for tinnitus is granted.  


REMAND

The June 2008 VA examination report found that the Veteran's hearing loss is not related to his in-service acoustic trauma, because noise-induced hearing loss manifests directly after the exposure.  However, service connection for current hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the Veteran asserts that he has had diminished hearing acuity since his exposure to acoustic trauma in service. As the examiner failed to consider this evidence of a relationship between the Veteran's service and his hearing loss, the examination report is inadequate.  A new VA examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records since August 2013.

2.  Then, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss is related to his exposure to the noise of jet engines during service.  

The examination report must include a complete rationale for any opinion expressed.  

3.  Finally, readjudicate the hearing loss claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


